DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination (“the RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2021, has been considered by the Examiner.

Status of Claims
This action is in reply to the RCE filed on May 31, 2021.  Claim 1 is Currently amended; claims 5-10, 12, and 14-17 are Previously presented; and claims 2-4, 11, and 

Response to Amendments
Applicant’s amendments to claims 1 have been noted by the Examiner. The amendments are sufficient to overcome the rejections under 35 U.S.C. 103 set forth in the prior office action. Therefore, those rejections have been withdrawn. However, the amendments also necessitate the new grounds of rejection under 35 USC 112 set forth below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closure mechanism” (the one for the lower eyelid) in claim 1 and claims 5-10, 12, and 14-16 via their dependencies of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1, 5-10, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 as drafted, Examiner construes the plurality of eye zones as a whole to have the recited features. However, Examiner believes Applicant intends for each eye zone of the plurality of eye zones to have those features. 
 Claim 1 recites “a removable eyelash clip removable from the upper eyelid and the lower eyelid for fixing a plurality of replaceable eyelashes.” First, as drafted, the claim recites a single eyelash clip. The eyelash clip is not indented under the “plurality of displaceable parts,” and even if it were, the above problem would still mean there was only one eyelash clip for the entire plurality of eye zones. If Applicant intends each eye zone or each upper and lower eyelid of each eye zone to have its own eyelash clip, this must be made clear. 
Second, because there is only one eyelash clip, it is unclear how it is removable from both the upper eyelid and the lower eyelid. In other words, Examiner cannot ascertain how one eyelash clip is simultaneously attached to both the upper and lower eyelid at the same time. If Applicant intends the single eyelash clip to be interchangeable between the upper eyelid and lower eyelid (i.e., it can be inserted and removed from the upper eyelid and it can be inserted and removed from the lower eyelid) and/or interchangeable between eye zones, that must be made clear in the claim. Further, Applicant must indicate with reference to pages and line numbers and/or different sizes of eyelash strips for the upper and lower eyelids (p. 10, ll. 16-17), and it is unclear whether the clip is sized and/or designed accordingly (e.g., the upper clip is inverted from the lower clip or something similar), or they are truly identical and interchangeable.
Claim 1 recites that the eyelash clip is removable from the upper eyelid and the lower eyelid and then goes on to only describe it being connected to the upper eyelid.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Claims 5-10, 12, and 14-17 are also rejected for their incorporation of the above through their dependencies of claim 1.

Remarks
	While not grounds for rejection or objection, Examiner notes that the drafting of claim 1 is unclear. Examiner suggests that each sub-portion that makes up the apparatus be recited as a separate limitation to make it clear which limitations are sub-parts of which elements. Please note that this suggestion assumes that Applicant intends for there to be a single eyelash clip recited. For example:
1. (Currently amended) An apparatus for practicing application of eyelash extensions comprising:
a head with a face section
a base for supporting the head; and
a flexible, removable eyelash clip for fixing a plurality of replaceable eyelashes;
each eye zone of the plurality of eye zones includes a plurality of displaceable parts, including:
an upper eyelid with a ratchet closure mechanism and a plurality of openings, wherein the ratchet closure mechanism ; and
a lower eyelid having a closure mechanism and a plurality of openings[[,]]; 
wherein the[[a]] removable eyelash clip is configured to be interchangeable among each of the upper and lower eyelids of each eye zone of the plurality of eye zones; and
wherein the removable eyelash clip include[[ing]]s:
	an outer layer . . .; and
a plurality of protrusions . . . 


Allowable Subject Matter
Claim 1 (and therefore its dependents) appear to be directed to allowable subject matter, subject to the rejections under 35 U.S.C. 112 set forth above.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is WIPO Pub. No. WO 2010/001164, Grace et al. (“Grace”). Grace teaches a modular eyelash application training device with adjustable eyes (FIG. 1). In Grace, the entire “eye opener skin” A2 including the eye actuators and their inserted or overmolded eyelashes are disposable and used with the reusable face plate (¶15). While using modularity to increase the reusability of parts of a training device is known, and while most of the features of the claim can be found in the prior art (movable eyelids, ratchet mechanisms for adjustability, teachings of modularity and replaceability, hair-holding clips, mating openings and protrusions as a fastening means, etc.), it would not have been obvious without the benefit of Applicant’s Disclosure to specifically combine them as claimed. Applicant’s invention is an improvement over Grace as it increases the reusability of more parts of the eyelash application trainer. The eyelashes are replaceable. The clips that hold the eyelashes are made easy to insert and remove while still being secure via the mating protrusions and openings. The clips are interchangeable and reusable, which reduces waste (only the eyelashes themselves are disposed of). Therefore, claim 1 appears to be directed to allowable subject matter, subject to the rejections under 35 U.S.C. 112 set forth above.

Response to Arguments
Applicant’s amendments overcome the rejections under 35 U.S.C. 103 set forth in the prior Office Action. As the rejections have been withdrawn, Applicant’s arguments are moot and not further addressed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.L.K./
Examiner, Art Unit 3715
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715